Citation Nr: 0508322	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-22 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for a seizure disorder.

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of surgery on 
the respiratory system.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to May 1993.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied reopening of the 
veteran's claims.

When the case was last before the Board in December 2003, it 
was remanded for additional development.  


FINDINGS OF FACT

1.  Service connection for a seizure disorder was denied in 
an unappealed rating decision of September 1993; the evidence 
received since the September 1993 decision is either 
cumulative or redundant of the evidence previously of record 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim. 

2.  Service connection for residuals of surgery on the 
respiratory system was denied in an unappealed rating 
decision of September 1993; the evidence received since the 
September 1993 decision is either cumulative or redundant of 
the evidence previously of record or is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 





CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a seizure 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for residuals 
of surgery on the respiratory system.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
liberalizing provisions of the VCAA are applicable to the 
present appeal.  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the September 2001 
supplemental statement of the case, a letter dated in 
September 2001 from the RO, and a letter dated in April 2004 
from the Appeals Management Center, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although VA did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  VA is 
not required to provide a VA examination or obtain a medical 
opinion in connection with a claim to reopen.  See 38 C.F.R. 
§ 3.159 (c) .  Never the less the veteran has been afforded an 
appropriate VA examination with respect to his seizure 
disorder.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate either claim to reopen.  The 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that VA 
has complied with the duty to assist provisions of the VCAA 
and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claims to 
reopen on a de novo basis following compliance with the 
notice requirements of the VCAA and the implementing 
regulations.  There is no indication or reason to believe 
that its decision on either issue would have been different 
had the claims to reopen not been previously adjudicated.  In 
sum, the Board is satisfied that the RO properly processed 
the claims following compliance with the notice requirements 
of the VCAA and the implementing regulations.   

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the U. S. Court of Appeals for 
Veterans Claims held that the prior holding in Justus that 
the credibility of the evidence is to be presumed, was not 
altered by the Federal Circuit decision in Hodge.

Analysis

In a final decision of September 1993, the RO denied 
entitlement to service connection for seizure disorder and 
residuals of surgery on the respiratory system because they 
existed prior to service and there was no medical evidence 
that the disabilities were aggravated during service.  At the 
time of this decision, only childhood medical records and 
some of the service medical records were available.  The 
childhood medical records note that the veteran had a seizure 
when he was 10 years old.  Also noted is that in 1981 the 
veteran had scar tissue in his trachea just below the vocal 
chords.  A July 1984 medical note states that the veteran had 
not had a seizure in three years.  Also noted was that the 
veteran described experiencing what appeared to be déjà vu 
phenomena.  In 1986 the veteran's lungs were clear and he was 
otherwise doing well; he had not had any more seizures.  The 
report of the enlistment examination notes both that the 
veteran had a history of seizures and that a neurology 
consult indicated that the veteran had an increased risk for 
seizures precipitated by stress.  Waiver was recommended.  
The service medical records note that the veteran had a 
history of throat problems, which were noted to be related to 
scar tissue from previous intubation when the veteran was 11 
years old.  ENT exam was normal.

The subsequently received evidence includes certain service 
medical records from February 1993, which document the 
performance of a bronchoscopy.  Also noted was the veteran's 
history of a seizure disorder, the etiology of which was 
never ascertained.  The report finally indicates that the 
veteran complained of "fear attacks" and déjà vu episodes.  
VA outpatient reports dated from April 1995 to September 1998 
show ongoing treatment for psychiatric illness and 
pseudoseizures, to include mention of feelings of déjà vu.  
No opinion as to the etiology of the pseudoseizures is 
included.  An April 1995 VA progress note indicates a history 
of bronchial strictures following intubation at age 10.  
Furthermore, the evidence added to the record includes a 
March 2000 VA examination report in which the veteran is 
diagnosed with other psychiatric disorders; however, he is 
not diagnosed with a seizure disorder.  Outpatient reports 
from October 1998 to July 2004 pertain to treatment and 
evaluation of the veteran's pseudoseizures and seizures, to 
include mention of déjà vu feelings.  However, none of the 
medical evidence contains an opinion as to whether the 
veteran's seizures were incurred or aggravated by active 
service.  A May 2003 chest X-ray notes no evidence of focal 
airspace disease, pleural effusion, or pneumothorax.  

With regard to the veteran's claimed seizure disorder, the 
subsequently received evidence is either cumulative or 
redundant of the evidence previously of record because 
although it includes evidence which documents in-service 
symptomatology (déjà vu episodes) similar to those described 
during childhood, the childhood episodes of déjà vu were 
documented three years after the veteran's last childhood 
seizure; they were not concurrent.  In addition, there is no 
evidence of any in-service seizure or any post-service 
medical evidence of a link between any current seizure 
disorder and active duty.  Moreover, this evidence of a 
current seizure disorder is not so significant that it must 
be considered to fairly decide the merits of the claim 
because, importantly, there is no medical evidence showing 
that a seizure disorder was aggravated by service or that the 
current seizure disorder is in any way related to active 
service.  

With regard to the residuals of surgery to the respiratory 
system, the subsequently received evidence is either 
cumulative or redundant of the evidence previously of record 
or is not so significant that it must be considered to fairly 
consider the veteran's claim because it does not document the 
presence of any current residuals from the surgery to the 
respiratory system, nor does it note that bronchial 
strictures were incurred or aggravated during active duty.  

Accordingly, this evidence is not new and material and 
reopening of each of the claims for service connection is not 
warranted.  


ORDER

The Board having determined that new and material evidence 
has not been presented, reopening of the claim of entitlement 
to service connection for a seizure disorder is denied.

The Board having determined that new and material evidence 
has not been presented, reopening of the claim of entitlement 
to service connection for residuals of surgery to the 
respiratory system is denied.



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


